Title: To George Washington from Captain Nathaniel Ewing, 9 March 1779
From: Ewing, Nathaniel
To: Washington, George


Sir
Camp Middle Brook March 9th 1779
I was appointed on the 3d January—76 a first Lieut. in the Regiment late Smallwood’s, and served that Campaign, And upon it’s establishment as the first, and the Incorporation of the seven Independant Companies as the second Continental Regts in the Maryland Line on the 9th of October following and five new Regiments ordered to be raised pursuant to a Resolve of Congress of the 16th Septr—76, I was appointed 2d Captain of the first Regiment on the 10th December following, which Rank I was intitled to from the 11th of October preceeding upon the Resignation of Capt. Lucas—I continued to do Duty Under Colo. Ware who commanded that Regt ’till April—77—when the Partial and unjust Promotion of junior over senior officers &c. made by the Assembly obliged me with many others who came under that description to resign, as we could not consistent with our Sentiments of Honor remain in the Service Under such glaring Acts of Partiality extended to those whose undue Promotion was repugnant to every Military Principle.
Lest the service should be injured by our Resignations at that critical Time, as there were a Number of Men collected at Annapolis who tho ready cou’d not be marched to Camp for want of officers we were prevailed on to make the Propositions of which the inclosed is a true Copy—The latter of these was accepted by the Assembly from which we had every Assurance of your being invested with full Powers to do strict justice to the Pretensions of every Claimant.
Under these Impressions we reasumed our Commissions And without hesitation marched off the Trops for Camp before the resolution was framed pursuant to the above assurances given us by a Deputation from the House of Delegates in answer to our letter.
Solemn and clear as this engagement was it wou’d have been a mark of distrust, highly unbecomeing our Delicacy, and the Confidence which ought to have been reposed in the Legislative Body of our State, to have waited and demanded a sight of the Resolution before we marched which by the Deputation was pledged to vest the clearest and most Ample Powers in you for this Purpose—tho the Event will discover the Expediency of such a precaution—for the Ambiguity of the Resolution of the late Assembly thereon is an evident deviation from what was Plighted, tho perhaps in them it might not be intentional, but the construction thereof by the present Assembly and their Resolution explaining what was originally intended is a manifest violation of Public Faith.
It must appear to your Excellency from our Letter that their adopting the establishment of the flying Camp Rank as a general and ruling Principle to regulate our Promotion was not so much an object of our Apprehension and disgust, as their partial and undue Promotions which was then and must still be considered as the only objection we could not wave And as the present Assembly have thought proper to Explain and Resolve us out of this just objection I am for holding no further Faith with them, and therfore beg your Excellency to accept my Resignation as I can never think of remaining an hour in the Service of a State in which all Confidence is forfeited And the most glaring Acts of Partiality Countenanced. I have the Honor to be with much Respect your Excellencys most obedt and very Humble Sert
Nat: Ewing Capt. 1st Maryland Regt